ORDER ACCEPTING RESIGNATION
Comes now Jerry N. Virgil and submits his Verified Petition for Leave to Resign From the Bar of the Supreme Court of Indiana.
And this Court, being duly advised, now finds that Respondent has submitted his Affidavit in Support of Verified Petition for Leave to Resign and that such affidavit meets the necessary elements set forth in Admission and Discipline Rule 23, Section 17. Accordingly, this Court accepts Respondent's resignation which is to be effective immediately.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Jerry N. Virgil is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is further ordered that Respondent must comply with the provisions of Admission and Discipline Rule 28, Section 4, in order to become eligible for reinstatement.
The Clerk of this Court is further directed to forward a copy of this Order to the parties of this action and to their attorneys.
Costs of these proceedings are assessed against Respondent.
All Justices concur.